Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobrek (US 7,187,563)
Regarding claim 1, Bobrek teaches a reverse power feed (RPF) power supply unit (PSU), the PSU  (see Fig. 2) comprising:
a transformer comprising a plurality of primary windings and secondary winding (see Fig. 2: 46);
a plurality of power converters sharing the secondary winding of the transformer, wherein each of the plurality of power converters comprises (see Fig. 2 44(1) and 44(2));
 the plurality of primary windings of the transformer;
a primary controller coupled to the unique one primary winding (see Fig. 2 60(1) and 60(2));
an independent power port coupled to the unique one primary winding, the independent power port to provide an input voltage to be converted to an output voltage at the secondary winding of the at least one transformer; and
a secondary controller (see Fig. 3: 70) coupled to each of the plurality of power converters. 
Yet, Bobrek in the main embodiment does not disclose  the secondary controller including steering logic a feedback signal to power converter of the plurality of power converters having an input voltage present at its -- power port, when an input voltage is present at the independent power port of two or more of the plurality of power converters, the feedback signal to implement a time division multiplexing (TDM) scheme in which.
However in an alternative configuration the secondary controller including steering logic a feedback signal to power converter of the plurality of power converters having an input voltage present at its -- power port, when an input voltage is present at the independent power port of two or more of the plurality of power converters, the feedback signal to implement a time division multiplexing (TDM) scheme in which (see col 3 line 23-28 col 4 lines 23-32 line 36-42).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main embodiment with the teachings of the second embodiment by having the secondary controller for activating only one of the power converters having an input voltage present at its independent power port at a time when an input voltage is present at the independent power port of two or more of the plurality of power converters sharing the secondary winding in order to control a greater power output that can allow for improved control 
Regarding claim 11, Bobrek teaches a reverse power feed (RPF) power supply unit (PSU) in a Distribution Point Unit (DPU), the PSU comprising:
at least one transformer comprising a plurality of primary windings and one secondary winding;
a plurality of power converters sharing the secondary winding of the at least one transformer, wherein each of the plurality of power converters comprises;
one primary winding of the plurality of primary windings of the at least one transformer;
a primary controller coupled to one primary winding;
an independent power port coupled to the one primary winding, the independent power port to provide an input voltage, the input voltage to be converted to an output voltage at the secondary winding of the at least one transformer; and
a secondary controller coupled to each of the plurality of power converters, the secondary controller for activating one at a time of the power converters having an input voltage present at its power port when an input voltage is present at the power port of two or more of the plurality of power converters sharing the secondary winding (Please see rejection of claim 1).
Regarding claim 12,  Bobrek teaches a method of operating a reverse power feed (RPF) power supply unit (PSU) comprising at least one transformer comprising a plurality of primary windings and one secondary winding and a plurality of power converters sharing the secondary winding of the at least one transformer, the method comprising:
activating one of the plurality of power converters having an input voltage present at its independent power port when an input voltage is present at an independent power port of two or more of the plurality of power converters, wherein only one of the plurality of power converters is activated at a time and wherein each of the plurality of power converters of the PSU comprises;
one primary winding of the plurality of primary windings of the at least one transformer and
a primary controller coupled to the one primary winding; and
converting the input voltage at the primary winding of the activated power converter to an output voltage at the secondary winding (Please see rejection of claim 1).
Regarding claim 2 and 13, Bobrek teaches wherein each of the plurality of power converters has a peak current controlled flyback converter topology (see Fig 2).. 
Regarding claim 3 and 14, Bobrek teaches wherein each of the plurality of power converters are configured to provide a maximum power required at the shared secondary winding (col 3 line 7-21) 
Regarding claim 4 and 15, Bobrek teaches wherein each of the plurality of power converters further comprises a local oscillator and wherein each of the local oscillators has a substantially equivalent frequency (col 3 line 28-30).
Regarding claim 5, 16 and 17, Bobrek teaches wherein the primary controller of each of the plurality of power converters further comprises a delay circuitry and an observer circuitry, the delay circuitry and the observer circuitry for preventing more than one of the power converters having an input voltage at its independent power port from being simultaneously activated (Col 5 line 1-45).
Regarding claim 6, Bobrek teaches the PSU of claim 1 yet does not disclose wherein each of the power converters further comprises a primary optocoupler coupled to the independent power port, the primary optocoupler to provide a power present signal to the secondary controller when the power converter has an input voltage at its independent power port.
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 7 and 18, Bobrek teaches wherein the secondary controller comprises steering logic for providing a feedback signal to each of the power converters having an input voltage present at its independent power port, the feedback signal implements a time division multiplexing (TDM) scheme to activate each of the power converters for a substantially equivalent period of time (col 3 line 23-28).
Regarding claim 8 and 19, Bobrek teaches wherein the feedback signal is provided to each of the plurality of power converters by a secondary optocoupler (Fig. 2).
Regarding claim 10 and 20, Bobrek teaches The PSU of claim 7, Yet does not disclose wherein the input voltage is provided by one or more customer premise equipment (CPE).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that does not disclose a secondary controller that includes, the examiner respectfully disagrees. As can be seen in the rejection above in a second disclose embodiment the prior art teaches applicants limitations. In fact applicants newly presented limitations alone would flow naturally to one having ordinary skill in the art without an inventive concept nor novelty.  Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record. 



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        July 30, 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836